Case 1:18-cr-20312-MGC Document 126 Entered on FLSD Docket 05/21/2019 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-20312-CR-COOKE

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.

  FRANK CHATBURN RIPALDA,

       Defendant.
  _______________________________/

              DEFENDANT’S MOTION TO DISMISS COUNT 4
             OF THE INDICTMENT OR, IN THE ALTERNATIVE,
                    FOR AN EVIDENTIARY HEARING

        Defendant, Frank Chatburn, files this motion to dismiss count 4 of his

  Indictment under Federal Rule of Criminal Procedure 12(b) because the count is

  time-barred by the statute of limitations. Count 4 of the indictment charges Mr.

  Chatburn with money laundering and is based on a $700,000.00 wire transfer made

  on February 27, 2013 from a bank account in the Cayman Islands to a bank account

  in the United States. (D.E. 3 at 9-10). The statute of limitations for money

  laundering is 5 years, and therefore expired on February 27, 2018. See 18 U.S.C. §

  3282(a) (providing that an indictment must be returned for any offense other than a

  capital offense “within five years next after such offense shall have been

  committed”). Mr. Chatburn was indicted on April 19, 2018 - approximately two

  months after the limitations period expired. (D.E. 3, Indictment at 1). “[C]riminal
Case 1:18-cr-20312-MGC Document 126 Entered on FLSD Docket 05/21/2019 Page 2 of 5



  limitations statutes are ‘to be liberally interpreted in favor of repose.’” Toussie v.

  United States, 397 U.S. 112, 115 (1970) (citing United States v. Scharton, 285 U.S.

  518, 522 (1932)).

         Although the government filed a motion on December 28, 2017 seeking to

  suspend the statute of limitations under 18 U.S.C. § 3292 on the basis that it had

  requested information from Panama under a Mutual Legal Assistance Treaty

  (“MLAT”), it does not appear the government can avail itself of the statute’s

  limitations suspension provision. See Exhibit 1 at 5 ¶13 (filed under seal), Ex Parte

  Application for Suspension of Running of the Statute of Limitations. Title 18 U.S.C.

  § 3292 provides:

        Upon application of the United States, filed before return of an
        indictment, indicating that evidence of an offense is in a foreign
        country, the district court before which a grand jury is impaneled to
        investigate the offense shall suspend the running of the statute of
        limitations for the offense if the court finds by a preponderance of the
        evidence that an official request has been made for such evidence and
        that it reasonably appears, or reasonably appeared at the time the
        request was made, that such evidence is, or was, in such foreign
        country.

  (emphasis added).

        First, this provision does not support suspension of the limitations period

  because it appears that, at the time of the Application, the government was not

  awaiting foreign records relevant to count 4. Count 4 pertains to a wire transfer from


                                            2
Case 1:18-cr-20312-MGC Document 126 Entered on FLSD Docket 05/21/2019 Page 3 of 5



  a Cayman Islands bank account to a United States bank account. The evidence

  relevant to count 4 is presumably in the Cayman Islands and in the United States,

  not Panama. None of the information requested from Panama appears to be relevant

  to count 4. See Exhibit 1 at 12, MLAT request to Panama (filed under seal). A

  statute of limitation cannot be suspended under 18 U.S.C. § 3292 based on a request

  for records irrelevant to the offense charged in the count that is time-barred. The

  plain text of 18 U.S.C. § 3292 is offense-specific: “Upon application of the United

  States . . . indicating that evidence of an offense is in a foreign country, the district

  court . . . shall suspend the running of the statute of limitations for the offense.” See

  United States v. Castroneves, 2009 WL 528251, No. 08–20916–CR, at *3 (S.D. Fla.

  Mar 2, 2009) (concluding that 18 U.S.C. § 3292 is offense-specific). Thus, a request

  for evidence from a foreign country that does not relate to the offense charged in

  the count that is time-barred cannot toll the statute of limitations for that count.

        Second, undersigned counsel has not seen any discovery (though discovery

  in this case is incredibly voluminous) showing that any documents at all were

  received from Panama after the filing of the motion to suspend the statute of

  limitations. A statute of limitations cannot be suspended under 18 U.S.C. § 3292 if

  the government already has in its possession the documents requested under the

  MLAT. See United States v. Atiyeh, 402 F.3d 354, 362-367 (3rd Cir. 2005)

                                             3
Case 1:18-cr-20312-MGC Document 126 Entered on FLSD Docket 05/21/2019 Page 4 of 5



  (concluding that a district court may not enter an order suspending the statute of

  limitations when the government files its application after it has received the

  documents requested from a foreign government).

        Special Agent Mario Tariche’s sworn declaration attached to the Application

  states that the government is waiting to receive documents from Panama. But the

  agent provides no details as to what remains to be received from Panama. The

  agent’s broad, unsupported, conclusory claim is not sufficient to toll the statute of

  limitations.

        Therefore, Mr. Chatburn moves to dismiss count 4 of the Indictment or, in

  the alternative, for an evidentiary hearing to examine the basis for the agent’s claim.

        A copy of this motion was emailed to the government. Government counsel

  has advised that they object to the motion.




                                            4
Case 1:18-cr-20312-MGC Document 126 Entered on FLSD Docket 05/21/2019 Page 5 of 5



                          Respectfully submitted,


                          BLACK, SREBNICK, KORNSPAN
                                 & STUMPF, P.A.
                          201 South Biscayne Boulevard, Suite 1300
                          Miami, Florida 33131
                          Tel. (305) 371-6421
                          Fax (305) 358-2006
                          E-mail: HSrebnick@royblack.com

                          /s/ Rossana Arteaga-Gomez
                          HOWARD SREBNICK, ESQ.
                          Fla. Bar No. 0919063
                          ROSSANA ARTEAGA-GOMEZ, ESQ.
                          Fla. Bar No. 0014932




                                        5
